*556OPINION
'By STEVENS, J.
The only question here presented is whether or not the Municipal Court of Akron has jurisdiction to hear an action in forcible detainer concerning property sold on contract, where the contract by its terms gives to the vendor, in. case of default, an express right to declare the contract void, and a right to re-enter and repossess said premises.
That question has been fully and clearly answered in the case of. State ex v Miller, 43 Oh Ap, 173, (12 Abs 459), wherein it was said;
“1. Columbus municipal court held to have jurisdiction of vendor’s forcible detainer action against defaulting purchaser, where contract provided for vendor’s repossession, without notice, on purchaser’s default.”
See also Brown, Gdn. v Burdick, 25 Oh St 260, at pp. 269 and 270.
We are unanimously of the opinion that the Municipal Court erred in sustaining defendants’ demurrer.
For error in sustaining said demurrer, the judgment of the Municipal Court is- reversed, and this cause remanded for further proceedings according to law.
WASHBURN, FJ, and FUNK, J, concur in judgment.